Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responsive to the amendment filed on 12/29/2020. As directed by amendment: claims 15, 17, 19, and 23-28 are amended, claim 16 has been canceled, and no new claims have been added. Thus, claims 15 and 17-33 are pending.
Applicant’s amendment to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/23/2020.
Specifically Examiner’s objections to claims 23-33, as set forth in Non-Final Office Action mailed 10/23/2020, has been withdrawn as the Applicant’s amendments have overcome the objections.
The replacement drawing sheets for Figures 3, 4, 7, 8, and 10 are accepted by Examiner.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 12/29/2020, with respect to the rejection(s) of claim(s) 15-16 and 25-31 under 35 U.S.C. § 102(A)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Edwards et al. (US 2016/0166768).
Claim Objections
Claim 28 is objected to because of the following informalities:  
With respect to claim 28, the limitation “a receiver having a second electrode” is unclear because the receiver of the portable device does not have a “first electrode”. Therefore, the examiner suggests the limitation be rewritten as “a receiver having an electrode”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 17-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Page 2, line 26 does not explicitly state that the “trigger member is configured to trigger the power supply system to apply the current to the transmitter only during a medicament expulsion procedure”. Instead these lines say “during a medicament expulsion procedure”. Similarly, page 5, lines 1-3 and page 7, lines 4-9 do not explicitly state “only during a medicament expulsion procedure”. 
The examiner respectfully asks the Applicant to show where the current invention discloses “trigger member is configured to trigger the power supply system to apply the current to the transmitter only during a medicament expulsion procedure”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim 15, 17-21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable by Edwards et al. (US 2016/0166768; Edwards herein).
With respect to claim 15, Edwards discloses a self-administrative medicament device (Fig. 76, #15002) comprising:
processing circuitry (Fig. 76, #15920),
a transmitter (Fig. 3, #1953 and [0110] “the network interface 1953 can include…a transmitter”. One skilled in the art would understand that the processing circuitry of #15920 and the processing circuitry of #1920 are analogous and interchangeable. Therefore the processing circuitry of #15920 can include a transmitter.) having a first electrode (Fig. 76, #15030) configured to be coupled to a user’s skin (Fig. 76, #S) only during a medicament expulsion procedure (See [0295] “single-use, disposable auto-injector” where the first electrode is only coupled to the user’s skin during the delivery of a dose of the medicament see paragraph [0298]. After the injection the auto-injector is uncoupled from the skin and disposed of.),
a power supply system ([0095] “a battery” although the battery is mentioned with regards to the embodiment found in Figures 1-4 one skilled in the art would understand that the embodiment shown in Figures 75-76 could be battery operated as well) configured to apply a current to the transmitter (Fig. 3, #1953 and [0110] “the network interface 1953 can include…a transmitter”), 
1…the electronic circuit system 15920 can then produce and/or output the electronic signal S8) medicament administration-related data ([0236] “patient compliance data…frequency of use, the date and time of use…”) to be transmitted through (See Fig. 76, #Z1) the user’s skin (Fig. 76, #S) by the transmitter (Fig. 3, #1953 and [0110] “the network interface 1953 can include…a transmitter”) via the first electrode (Fig. 76, #15030), 
wherein the first electrode (Fig. 76, #15030) is provided on a proximal end (See examiner annotated Fig. 2 below. One skilled in the art would recognize that the embodiment shown in Figures 75-76 is similar to #1002 in Figures 1-4 and therefore the interior of #1002 shown in Figure 2 would be similar to the interior of #15002) of the self-administrative medicament device (Fig. 76, #15002) that is configured to contact the user’s skin (Fig. 76, #S) during the medicament expulsion procedure.

    PNG
    media_image1.png
    651
    811
    media_image1.png
    Greyscale

In the embodiment shown in figures 75-76, Edwards fails to disclose a trigger member configured to trigger the power supply system to apply the current to the transmitter; wherein the trigger member is configured to trigger the power supply system to apply the current to the transmitter only during the medicament expulsion procedure. 
However, Edwards teaches the following in the embodiment taught in Figures 1-4:
a trigger member (Fig. 2, #1972B) configured to trigger the power supply system to apply the current to the transmitter ([0098] “the second switch 1972B changes states…the electronic circuit system 1920 can produce and/or output an electronic signal”. The electronic circuit system 1920 contains the network interface 1953 and therefore the transmitter. The electronic circuit system is also powered via the power supply system. Therefore, since the trigger member changes states, which creates an output or electronic signal, the power system supply must be triggered by the trigger member as current is necessary for an output or electronic signal to be created.), 

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the self-administrative medicament device of Edwards with the trigger member of another embodiment of Edwards. One of ordinary skill in the art would have been motivated to make this modification, because the trigger member can trigger the processor to output an electronic output providing instructions to the user. The instruction could be an audible speech output instructing the user to seek further medical attention (See [0107] of Edwards).
The self-administrative medicament device of Edwards modified in view of itself will hereinafter be referred to as the self-administrative medicament device of Edwards.
With respect to claim 17, Edwards teaches the claimed invention of claim 15, but the embodiment of Edwards shown in Figures 75-76 does not teach:
a movable member configured to be moved during the medicament expulsion procedure, wherein the trigger member is configured to be actuated by the movable member to thereby trigger the power supply system.
However, the embodiment of Edwards shown in Figures 1-4 teaches:
 a movable member (See examiner annotated Fig. 2 above) configured to be moved during the medicament expulsion procedure (See [0094] for the movement of the movable member during medicament expulsion procedure),
wherein the trigger member (Fig. 2, #1972B) is configured to be actuated by the movable member to thereby trigger (See [0098] “the second switch 1972B changes states…the electronic circuit system 1920, which includes the transmitter, can produce and/or output an electronic signal” in order to produce and/or output an electronic signal the power supply source must be activated as well) the power supply system (See [0095] “a battery”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the self-administrative medicament device of Edwards with a movable member from another embodiment of Edwards. One of ordinary skill in the art would have been motivated to make this modification, in order to engage the trigger member so that the processor outputs an electronic output providing instructions to the user such as an audible speech output instructing the user to seek further medical attention (See [0107] of Edwards). The embodiment of Figure 75-76 is silent with regards to the interior of the self-administrative medicament device, and one of ordinary skill in the art would be able to understand that the interior would be similar to the interior shown in Figure 2.
With respect to claim 18, Edwards discloses the claimed invention of claim 17, and Edwards further discloses:
wherein the movable member (See examiner annotated Fig. 2 above) comprises a delivery member cover (See examiner annotated Fig. 2 above) wherein the first electrode (Fig 76, #15030 the location of the electrode in Figure 76 is on the distal end 15214 of needle 15212 
With respect to claim 19, Edwards discloses the claimed invention of claim 18, and Edwards further discloses:
wherein the proximal end (See examiner annotated Fig 2 above) of the self-administrative medicament device comprises a proximal end surface (See examiner annotated Fig 2 above where the surface of #15214 is the proximal end surface) of the delivery member cover (See examiner annotated Fig. 2 above).
With respect to claim 20, Edwards discloses the claimed invention of claim 15, and Edwards further discloses:
a delivery member (Fig. 76, #15212), wherein the delivery member defines the first electrode (Fig. 76, #15030).
With respect to claim 21, Edwards discloses the claimed invention of claim 18, and Edwards further discloses:
a housing (Fig. 76, #15110 one skilled in the art would recognize that #15110 is analogous to 1110 in Figure 2)
wherein the delivery member cover (See examiner annotated Fig 2 above) is configured to be received by housing (Fig. 76, #15110) and to be axially displaceable (See Fig. 75 and compare with Fig. 76) between an extended position (See Figure 76) relative to the housing (Fig. 76, #15110), in which the delivery member cover (See examiner annotated Figure 2 above) extends proximally from the housing and a retracted state (See Fig. 75 which is analogous to Figure 2 and see examiner annotated Fig. 2 below).

    PNG
    media_image2.png
    712
    761
    media_image2.png
    Greyscale

With respect to claim 25, Edwards discloses the claimed invention of claim 15, and Edwards further discloses a receiver (Fig. 2, #1953 and [0110] “the network interface 1953 can include…a receiver”. One skilled in the art would understand that the processing circuitry of #15920 and the processing circuitry of #1920 are analogous and interchangeable. Therefore the processing circuitry of #15920 can include a receiver.) having a second electrode (Fig. 76, #15031) configured to be coupled to the user’s skin (Fig. 76, #S), wherein the receiver is configured to receive (See Fig. 76, #Z1) the medicament administration-related data ([0236] 
With respect to claim 26, Edwards discloses the claimed invention of claim 15, and Edwards further discloses the medicament administration related data includes at least one of a timestamp of medicament administration ([0236] “the date and time of use”), drug identification ([0252] “the amount and type of medicament contained therein”), self-administrative medicament device identification, and drug status ([0226] “the need for additional drug dosages”).
With respect to claim 27, Edwards discloses the claimed invention of claim 15, and Edwards further discloses that the self-administrative medicament device (Fig. 76, #15002) comprises an injector (See [0295] “medical injector”) or an inhaler.

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0166768; Edwards herein) in view of Navarro et al. (US 2015/0246176; Navarro herein).
With respect to claim 23, Edwards discloses the claimed invention of claim of 15, and Edwards further discloses that the power supply system ([0095] “a battery”) includes an energy storage unit ([0095] “a battery”); however Edwards fails to disclose that the power supply system includes a DC/AC converter. 
However,
Navarro et al. teaches a DC/AC converter (See [0116-0117]) within the electrical components of a self-administrative medicament device.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the power supply system of the self-administrative medicament device of Edwards to include a DC/AC converter as taught by Navarro. One of ordinary skill in the art would have been motivated to make this modification, because Edwards is silent with regards to the presence of a DC/AC converter, which converts DC electricity of a battery to AC electricity, such that the self-administrative medicament device could perform the predictable results of operating while using a DC battery. 
The self-administrative medicament device of Edwards modified in view of the teachings of Navarro will hereinafter be referred to as the self-administrative medicament device of Edwards and Navarro.
With respect to claim 24, the self-administrative medicament device of Edwards and Navarro teaches the claimed invention of claim 23, and the self-administrative medicament device of Edwards and Navarro according to the combination of claim 23 further teaches a processing circuitry (Fig. 76, #15920) that is configured to control the DC/AC converter (The combination made in the rejection of claim 23 would be made such that the circuitry of Edwards is fully capable of operating with the DC/AC converter of Navarro. One skilled in the art would recognize that the modification would be made such that the processing circuitry is fully operable with the DC/AC converter. Therefore no further modification is necessary.) to modulate the current to encode (See [0299] “the electronic circuit system 15920 is configured to measure the impedance Z1. 
Claim 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0166768; Edwards herein) in view of Ouzounov et al. (WO2015091602A1; Ouzounov herein).
With respect to claim 28, Edwards discloses the claimed invention of claim 15, and Edwards discloses a portable device (Figure 3, #1941, paragraph [0102] of Edwards states that #1941 can be seen in Figure 3; however, it is not shown within the drawings) comprising a receiver (See [0108] “the processor 1950 can output an electrical signal…that is received by a remote device 1941” therefore the portable device has a receiver). However, Edwards fails to disclose a portable device comprising a receiver having an electrode configured to be coupled to the user’s skin.
Nonetheless, Ouzounov teaches a portable device (Fig. 1, #120) comprising a receiver (See Page 14, lines 29-31 “The personal device 120 at least comprises a first body coupled communication interface”) having an electrode (See Page 14, lines 1-2 “The body coupled communication interface comprises an electrical conductive plate”) configured to be coupled to the user’s skin (See Page 14, lines 1-2 “coupled with the body of the person 110”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to substitute the portable device of Edwards with the portable device of Ouzounov. One of ordinary skill in the art would have been motivated to make this modification, because it would have been prima facie obvious to substitute one portable device for another to obtain the predictable result of transmitting data to a portable device see MPEP 2143.
The self-administrative device of Edwards modified in view of the teachings of Ouzounov will hereinafter be referred to as the self-administrative device of Edwards and Ouzounov.
With respect to claim 29, the self-administrative device of Edwards and Ouzounov teaches the claimed invention of claim 28, and Edwards further teaches the self-administrative medicament device (Fig. 76, #15002) is configured to transmit ([0110] “transmit information from the electronic circuit system 1920 to a central network and/or the remote device 1941”) the medicament administration-related data ([0236] “patient compliance data…frequency of use, the date and time of use…”) via the transmitter (Fig. 3, #1953 and [0110] “the network interface 1953 can include…a transmitter”) and the receiver (See [0108] “the processor 1950 can output an electrical signal…that is received by a remote device 1941” therefore the portable device has a receiver). 
With respect to claims 30, the self-administrative device of Edwards and Ouzounov teaches the claimed invention of claim 28, and the combination created in the rejection of claim 28 further teaches a portable device (Fig. 3, #120 of Ouzounov) comprises a wearable device (See [0052] “worn with a necklace around the neck” Ouzounov)(Therefore no further modifications are necessary).
With respect to claim 31, the self-administrative device of Edwards and Ouzounov teaches the claimed invention of claim 28, and Edwards further teaches that the portable device (Fig. 3, #1941) comprises a smart phone ([0102] “the remote device 1941 can be…a cell phone”).
With respect to claim 32, the self-administrative device of Edwards and Ouzounov teaches the claimed invention of claim 30, but Edwards fails to teach that the wearable device comprises a smart watch.
However, Ouzounov further teaches a wearable device (Fig. 1, #120) that comprises a watch (Fig. 3, #325 and Page 21, lines 31-32 “the personal device may be embodied in a watch”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the wearable device of Edwards such that it comprises a watch as further taught by Ouzounov. One of ordinary skill in the art would have been motivated to make this modification, it would have been prima facie obvious to substitute one portable, wearable device for another portable, wearable device to obtain a predictable result of transmitting the data from the self-administrative medicament device to the portable device see MPEP 2143.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0166768; Edwards herein) and Ouzounov et al. (WO2015091602A1; Ouzounov herein) in view of Saint et al. (US 2016/0012205; Saint herein)
With respect to claim 33, the self-administrative medicament device of Edwards and Ouzounov teaches the claimed invention of claim 30, but neither teach that the wearable device comprises a smart wrist band. 
However, Saint teaches a wearable device (Fig. 1, #5) comprises a smart wrist band (See [0070] “Fitbit-type device”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to substitute the wearable device of Edwards and Ouzounov with the wearable device comprising a smart wrist band as taught by Saint. One of ordinary skill in the art would have been motivated to make this modification, because it would have been a prima facie obvious to substitute one portable, wearable device for another portable, wearable device to obtain a predictable result of transmitting the data from the self-administrative medicament device to the portable device see MPEP 2143.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783  
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783